Exhibit 10.64
 
INNERLOOP DEBT SETTLEMENT AGREMEENT


THIS AGREEMENT MADE EFFECTIVE AS OF THE 15th day of March, 2005 (the “Effective
Date”).
 

 

BETWEEN: Moving Bytes Inc., a corporation duly incorporated under the Canada
Business Corporations Act (the “Corporation”), of 4340 Redwood Hwy., Ste. F222,
San Rafael, California 94903;     AND:  Innerloop Mobile Communications Inc., a
corporation duly incorporated under the laws of Norway, of Martin Linges Vei
#17, (iti.t.fornebu inkubatur), 1367 Snaroya, Norway (“Innerloop”).

 
WHEREAS:
 
A.  On October 22, 2004, Innerloop subscribed to a convertible note (the “Note”)
of the Corporation and, subject to the terms and conditions of this Agreement,
Innerloop agrees to cancels the Note and all principal and accrued interest
owing on the Note, waives all of its rights under the Note and agrees to a full,
complete and irrevocable release of all of the Corporation’s obligations under
the Note; and
 
B.  On October 22, 2004, Innerloop and certain current and former officers and
directors of the Corporation J. Erik Mustad, Mark Smith and Jim Miller, (jointly
and severally, the “Directors”), entered into agreements whereunder the
Directors optioned restricted common stock to Innerloop in connection with the
Note (the “Director’s Option Agreements”) and subject to the terms and
conditions of individual agreements with each of the Directors which are to be
entered into concurrent with this Agreement (the “Director’s Option Termination
Agreements”) is terminating the Director’s Option Agreements.
 
NOW, THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the receipt of which is hereby
acknowledged, the parties covenant and agree with each other as follows:
 

1.  
Issuance of Restricted Common Stock. The Corporation will issue to Innerloop or
its designees Four Million Five Hundred Thousand (4,500,000) shares of
restricted common stock, subject to its designees completing any and all
documentation as may be requested by the Corporation in order for the
Corporation to comply with U.S. securities laws including Regulation S,
promulgated under the Securities Act of 1933. Innerloop will provide the
Corporation with a list of its designees, if any, prior to the Corporation
issuing any shares hereunder and the Corporation shall not be obligated to issue
any shares to any individual designee until such time as that designee shall
have completed any and all documentation as may be requested by the Corporation.

 

2.  
Release of Interest in Note. Innerloop hereby releases and waives all rights to
any and all of the interest that Innerloop possesses in the Note or under any
documents or instruments related thereto, whether tangible or intangible,
including, but not limited to, the principal amount of the Note and all accrued
interest thereunder, all first rights of refusal on future security issuances of
the Corporation and its right to appoint any directors to the Corporation’s
board of directors. Innerloop further agrees and acknowledges that to the extent
the Note provided Innerloop with any rights whatsoever, those rights are hereby
waived and extinguished.

 

3.  
Release of Interest in Director’s Options Agreements. Innerloop hereby releases
and waives all rights to any and all of the interest that Innerloop possesses in
the Director’s Option Agreements, whether tangible or intangible, including but
not limited to, its rights to purchase restricted common stock from the
Directors. Innerloop further agrees and acknowledges that to the extent the
Director’s Option Agreements provided Innerloop with any rights whatsoever,
those rights are hereby waived and extinguished and Innerloop agrees
concurrently with the execution of this Agreement to enter into Director’s
Option Termination Agreements with each of the Directors which are attached as
Exhibit A, Exhibit B, and Exhibit C, hereto.

 

4.  
Assignment. Except as expressly provided for in Section 1 hereto, Innerloop
shall not assign its rights hereunder and this Agreement shall be binding upon
and benefit the successor, assigns, heirs ands administrators and transferees of
the parties.

 

5.  
Waiver and Amendment. No amendment to this Agreement will be valid or binding
unless set forth in writing and duly executed by all of the parties hereto. No
waiver of any breach of any provision of this Agreement will be effective or
binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided in the written waiver, will be limited to
the specific breach waived.

 

6.  
Notices. Except as otherwise expressly set forth herein, any notice, request or
other communication required or permitted hereunder shall be in writing and
shall be deemed to have been duly given if personally delivered or if faxed with
confirmation of receipt by telephone or if mailed be registered or certified
mail or by courier, to the respective the addresses of the parties as set for
the hereinabove. Any party hereto may by notice so given change its address for
future notice hereunder. Notice shall conclusively be deemed to have been given
when personally delivered, faxed or when deposited in the mail in the manner set
forth above and shall be deemed to have been received when delivered.

 

7.  
No Stockholder Rights. Nothing contained in this Agreement shall be construed as
conferring upon Innerloop or any other person the right to vote or to consent or
to receive notice as a stockholder in respect of stockholders for the election
of directors of the Corporation or any other matters or any rights whatsoever as
a stockholder of the Corporation, except as may be conferred on a stockholder
subsequent to the issuance of shares under Section 1 hereto.

 

--------------------------------------------------------------------------------



8. 
Board Approval of Corporation and Innerloop. Both the Corporation and Innerloop
represent that their respective boards of directors have approved this Agreement
and the exhibits hereto.

 

9.  
Costs. Each party shall be responsible for its own costs with respect to the
preparation, delivery and enforcement of this Agreement.

 

10. 
Counterparts. This Agreement may be executed in one or more counterparts and by
facsimile, all of which shall be deemed one and the same agreement.

 

11. 
Governing Law. The contract arising out of the acceptance of this subscription
by the Corporation shall be construed, enforced, and administered in accordance
with the laws of the state of California, under the jurisdiction of California,
without giving effect to any provision thereof that would compel the application
of the substantive laws of any other jurisdiction and without regard to the
conflicts of law provisions. This Agreement represents the entire agreement of
the parties hereto relating to the subject matter hereof.

 

12.  
Headings; References. All headings used herein are for convenience only and
shall not be used to construe or interpret this Agreement. Except as where
otherwise indicated, all reference here to Sections refer to Sections hereof.

 
IN WITNESS WHEREOF this agreement has been executed as of the day and year first
above written.
 
Innerloop Mobile Communications, A.S.
 
/s/ Paul Ektvedt
PAUL EKTVEDT
Director
 
/s/ Morton Kopke
MORTON KOPKE
Director


Moving Bytes Inc.      
 
/s/ Mark M. Smith   
Mark M. Smith      
President and Chief Financial Officer 


Moving Bytes Inc.      
 
/s/ J. Erik Mustad   
J. Erik Mustad      
Chief Executive Officer
 

--------------------------------------------------------------------------------


EXHIBIT A
 
MUSTAD DIRECTOR’S OPTION TERMINATION AGREEMENT
 
THIS document sets forth an agreement made and entered into effective as of
March 15, 2005 (the “Effective Date”) by and between,
 
Innerloop Mobile Communications, A.S., a company duly incorporated in Norway of
Martin Linges Vei #17 (iti.t.fornebu inkubatur), 1367 Snaroya, Norway
(“Optionee”), and
 
J. Erik Mustad, an individual of 154 Bret Harte Rd., San Rafael, California
94901 USA (“Stockholder”)
 
WHEREAS:
 

A.  
the Optionee and the Stockholder entered into an agreement dated November 1,
2004 wherein the Stockholder optioned to the Optionee, through April 15, 2005,
the purchase of Five Million Seven Hundred Fourteen Thousand Two Hundred Eighty
Six (5,714,286) shares of restricted common stock of Moving Bytes Inc. (the
“Shares”), (the “Option Agreement”), and

 

B.  
The Optionee has not exercised any of its rights under the Option Agreement to
purchase the Shares, and

 

C.  
the Optionee and the Stockholder desire to terminate the Option Agreement,

 
NOW THEREFORE, in consideration of the covenants and agreements herein and the
payment of $1 made by each party to the other, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each
party, the parties agree as follows:
 

1)  
Termination of Option Agreement.

 

a)  
Upon the terms and subject to the conditions set forth herein, the Optionee and
the Stockholder hereby agree to terminate the Option Agreement, and

 

b)  
As of the Effective Date of this Agreement neither the Optionee nor the
Stockholder have any further obligation to the other party under the Option
Agreement. Optionee hereby irrevocably releases and waives all rights to any and
all of the interest in the Option Agreement, whether tangible or intangible,
including, but not limited to, its rights to purchase restricted common stock
from Stockholder. Optionee further agrees and acknowledges that to the extent
the Option Agreement provided Optionee with any rights whatsoever, those rights
are hereby waived and extinguished

 

2)  
Miscellaneous.

 

a)  
If one or more of the provisions contained herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

b)  
Waiver of any default shall not constitute waiver of any other or subsequent
default.

 

c)  
Except as otherwise expressly set forth herein, any notice, request or other
communication required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered or if faxed with
confirmation of receipt by telephone or if mailed be registered or certified
mail or by courier, to the respective the addresses of the parties as set for
the hereinabove. Any party hereto may by notice so given change its address for
future notice hereunder. Notice shall conclusively be deemed to have been given
when personally delivered, faxed or when deposited in the mail in the manner set
forth above and shall be deemed to have been received when delivered.

 

d)  
This Agreement may be executed in one or more counterparts and by facsimile, all
of which shall be deemed one and the same agreement.

 

e)  
No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by all of the parties hereto. No waiver of any breach
of any provision of this Agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, will be limited to the specific breach
waived.

 

f)  
The division of this Agreement into Articles and Sections and the insertion of
headings are for the convenience of reference only and will not affect the
construction or interpretation of this Agreement.

 

g)  
This agreement shall be construed, enforced, and administered in accordance with
the laws of the State of California, under the jurisdiction of the State of
California, without giving effect to any provision thereof that would compel the
application of the substantive laws of any other jurisdiction and without regard
to the conflicts of law provisions.

 

h)  
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between the parties. There are no representations, warranties,
forms, conditions, undertakings or collateral agreements, express, implied or
statutory between the parties other than as expressly set forth in this
Agreement.

 
IN WITNESS WHEREOF, this Option Agreement has been executed by the parties as of
the date first above written.
 
Innerloop Mobile Communications, A.S.
 
/s/ Paul Ektvedt
Paul Ektvedt
Director
 
/s/ Morton Kopke
Morton Kopke
Director
 
/s/ J. Erik Mustad   
J. Erik Mustad
 

--------------------------------------------------------------------------------


EXHIBIT B
 
SMITH DIRECTOR’S OPTION TERMINATION AGREEMENT
 
THIS document sets forth an agreement made and entered into effective as of
March 15, 2005 (the “Effective Date”) by and between,
 
Innerloop Mobile Communications, A.S., a company duly incorporated in Norway of
Martin Linges Vei #17 (iti.t.fornebu inkubatur), 1367 Snaroya, Norway
(“Optionee”), and
 
Mark Smith, an individual of 220 S. Rock Blvd., Suite 9, Reno, Nevada 89502 USA
(“Stockholder”)
 
WHEREAS:
 

A.  
the Optionee and the Stockholder entered into an agreement dated November 1,
2004 wherein the Stockholder optioned to the Optionee, through April 15, 2005,
the purchase of Three Million Five Hundred Seventy One Thousand Four Hundred
Twenty Eight (3,571,428) shares of restricted common stock of Moving Bytes Inc.
(the “Shares”), (the “Option Agreement”), and

 

B.  
The Optionee has not exercised any of its rights under the Option Agreement to
purchase the Shares, and

 

C.  
the Optionee and the Stockholder desire to terminate the Option Agreement,

 
NOW THEREFORE, in consideration of the covenants and agreements herein and the
payment of $1 made by each party to the other, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each
party, the parties agree as follows:
 

1)  
Termination of Option Agreement.

 

a)  
Upon the terms and subject to the conditions set forth herein, the Optionee and
the Stockholder hereby agree to terminate the Option Agreement, and

 

b)  
As of the Effective Date of this Agreement neither the Optionee nor the
Stockholder have any further obligation to the other party under the Option
Agreement. Optionee hereby irrevocably releases and waives all rights to any and
all of the interest in the Option Agreement, whether tangible or intangible,
including but not limited to, its rights to purchase restricted common stock
from Stockholder. Optionee further agrees and acknowledges that to the extent
the Option Agreement provided Optionee with any rights whatsoever, those rights
are hereby waived and extinguished

 

2)  
Miscellaneous.

 

a)  
If one or more of the provisions contained herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

b)  
Waiver of any default shall not constitute waiver of any other or subsequent
default.

 

c)  
Except as otherwise expressly set forth herein, any notice, request or other
communication required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered or if faxed with
confirmation of receipt by telephone or if mailed be registered or certified
mail or by courier, to the respective the addresses of the parties as set for
the hereinabove. Any party hereto may by notice so given change its address for
future notice hereunder. Notice shall conclusively be deemed to have been given
when personally delivered, faxed or when deposited in the mail in the manner set
forth above and shall be deemed to have been received when delivered.

 

d)  
This Agreement may be executed in one or more counterparts and by facsimile, all
of which shall be deemed one and the same agreement.

 

e)  
No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by all of the parties hereto. No waiver of any breach
of any provision of this Agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, will be limited to the specific breach
waived.

 

f)  
The division of this Agreement into Articles and Sections and the insertion of
headings are for the convenience of reference only and will not affect the
construction or interpretation of this Agreement.

 

g)  
This agreement shall be construed, enforced, and administered in accordance with
the laws of the State of California, under the jurisdiction of the State of
California, without giving effect to any provision thereof that would compel the
application of the substantive laws of any other jurisdiction and without regard
to the conflicts of law provisions.

 

h)  
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between the parties. There are no representations, warranties,
forms, conditions, undertakings or collateral agreements, express, implied or
statutory between the parties other than as expressly set forth in this
Agreement.

 
IN WITNESS WHEREOF, this Option Agreement has been executed by the parties as of
the date first above written.
 
Innerloop Mobile Communications, A.S.
 
/s/ Paul Ektvedt
Paul Ektvedt
Director
 
/s/ Morton Kopke
Morton Kopke
Director
 
/s/ Mark Smith   
Mark Smith
 

--------------------------------------------------------------------------------


EXHIBIT C
 
MILLER DIRECTOR’S OPTION TERMINATION AGREEMENT
 
THIS document sets forth an agreement made and entered into effective as of
March 15, 2005 (the “Effective Date”) by and between,
 
Innerloop Mobile Communications, A.S., a company duly incorporated in Norway of
Martin Linges Vei #17 (iti.t.fornebu inkubatur), 1367 Snaroya, Norway
(“Optionee”), and
 
Jim Miller, an individual of 524 14th Street, Manhattan Beach, California 90266
USA (“Stockholder”)
 
WHEREAS:
 

A.  
Optionee and the Stockholder entered into an agreement dated November 1, 2004
wherein the Stockholder optioned to the Optionee, through April 15, 2005, the
purchase of One Million Four Hundred Twenty Eight Thousand Five Hundred Seventy
Two (1,428,572) shares of restricted common stock of Moving Bytes Inc. (the
“Shares”), (the “Option Agreement”), and

 

B.  
The Optionee has not exercised any of its rights under the Option Agreement to
purchase the Shares, and

 

C.  
the Optionee and the Stockholder desire to terminate the Option Agreement,

 
NOW THEREFORE, in consideration of the covenants and agreements herein and the
payment of $1 made by each party to the other, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each
party, the parties agree as follows:
 

1)  
Termination of Option Agreement.

 

a)  
Upon the terms and subject to the conditions set forth herein, the Optionee and
the Stockholder hereby agree to terminate the Option Agreement, and

 

b)  
As of the Effective Date of this Agreement neither the Optionee nor the
Stockholder have any further obligation to the other party under the Option
Agreement. Optionee hereby irrevocably releases and waives all rights to any and
all of the interest in the Option Agreement, whether tangible or intangible,
including but not limited to, its rights to purchase restricted common stock
from Stockholder. Optionee further agrees and acknowledges that to the extent
the Option Agreement provided Optionee with any rights whatsoever, those rights
are hereby waived and extinguished

 

2)  
Miscellaneous.

 

a)  
If one or more of the provisions contained herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

b)  
Waiver of any default shall not constitute waiver of any other or subsequent
default.

 

c)  
Except as otherwise expressly set forth herein, any notice, request or other
communication required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered or if faxed with
confirmation of receipt by telephone or if mailed be registered or certified
mail or by courier, to the respective the addresses of the parties as set for
the hereinabove. Any party hereto may by notice so given change its address for
future notice hereunder. Notice shall conclusively be deemed to have been given
when personally delivered, faxed or when deposited in the mail in the manner set
forth above and shall be deemed to have been received when delivered.

 

d)  
This Agreement may be executed in one or more counterparts and by facsimile, all
of which shall be deemed one and the same agreement.

 

e)  
No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by all of the parties hereto. No waiver of any breach
of any provision of this Agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, will be limited to the specific breach
waived.

 

f)  
The division of this Agreement into Articles and Sections and the insertion of
headings are for the convenience of reference only and will not affect the
construction or interpretation of this Agreement.

 

g)  
This agreement shall be construed, enforced, and administered in accordance with
the laws of the State of California, under the jurisdiction of the State of
California, without giving effect to any provision thereof that would compel the
application of the substantive laws of any other jurisdiction and without regard
to the conflicts of law provisions.

 

h)  
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between the parties. There are no representations, warranties,
forms, conditions, undertakings or collateral agreements, express, implied or
statutory between the parties other than as expressly set forth in this
Agreement.

 
IN WITNESS WHEREOF, this Option Agreement has been executed by the parties as of
the date first above written.
 
Innerloop Mobile Communications, A.S.
 
/s/ Paul Ektvedt
Paul Ektvedt
Director
 
/s/ Morton Kopke
Morton Kopke
Director
 
/s/ Jim Miller    
Jim Miller

